Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “receiver configured to” and “conflict manager configured to” in claims 16-20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 9-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claim 9 recites “one or more tangible processor-readable storage media”.  0071 of the application as published (US Patent Application Publication 20210042320) recites “Tangible processor-readable storage media includes, but is not limited to, RAM, ROM, EEPROM, flash memory or other memory technology, CDROM, digital versatile disks (DVD) or other optical disk storage, magnetic cassettes, magnetic tape, magnetic disk storage or other magnetic storage devices, or any other tangible medium which can be used to store the desired information and which can be accessed by the computing device 1000.” Tangible medium is not defined.  The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium, tangible medium, and other such variations) typically covers forms of per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. See MPEP 2111.01. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 US.C. § 101 as covering non-statutory subject matter.
Dependent claims 10-15 fail to resolve the deficiencies of claim 9 and are therefore also rejected.
Examiner suggests to replacing “tangible processor-readable storage media” with “non-transitory computer readable media” in each of claims 9-15.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 9, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2015/0186668 by Whaley et. al. (hereafter Whaley) further in view of U.S. Patent Application Publication 20190205050 by Koorapati et. al. (hereafter Koorapati).

Claim 1:

“determining whether the object ID exists in an object database of objects stored in the cloud storage system; and” [determining whether the object ID exists (0096, hmac … used to determine an existence of the chunk on the cloud storage system) in an object database of objects stored in the cloud storage system (0096, cloud storage system)]

“determining a conflict status regarding uploading of the received object into the cloud storage system…”[ determining a conflict status regarding uploading (fig. 4 410 conflict) of the received object into the cloud storage system (fig. 3 file/hmac)]
Whaley does not explicitly disclose
 “based on the ingest timestamp of the received object, responsive to the object ID being determined to exist in the object database”

 “based on the ingest timestamp of the received object,  responsive to the object ID being determined to exist in the object database.”[determining a conflict status (fig. 6 608, race condition) regarding uploading of the received object into the cloud storage system (fig. 6 608, add operation associated with the content item) based on the ingest timestamp (fig. 6 606, timestamp) of the received object (fig. 6 608, add operation associated with the content item), responsive to the object ID being determined to exist in the object database(fig. 6 606; 0197, object identifiers that uniquely identify each content items on cloud storage)]
Whaley and Koorapati are directed to cloud storage systems and are therefore within the same field of endeavor as applicant’s invention.  It would have been obvious to a person of an ordinary skill in the art prior to the effective filing date of the application to have modified Whaley’s disclosure of checking the hmac for conflicting data on the cloud to identify whether the file is there or not, with Koorapati’s disclosure of checking the timestamp in particular for the purpose of not just checking whether a file is there or not, but to account for race conditions (Koorapati fig. 6 608) automatically for a file such that less conflicts would be resolved by the client of Whaley.
Claim 8:
The combination of Whaley and Koorapati discloses in Whaley “
“allowing upload of at least a portion of the received object into the cloud storage system responsive to the a) object ID being determined to not exist in the object database or b) the object ID being determined to exist in the object database and an entity tag for the object ID stored in 

Claim 9:
Claim 9 recites similar limitations as that of claim 1 except that it is directed towards a tangible processor-readable storage media instead of a method.  The limitations of claim 9 are rejected under similar rationale as that of claim 1.  The combination of Whaley and Koorapati further disclose a tangible processor-readable storage media in at least figs. 1 and 8 of Whaley.

Claim 16:
Claim 16 recites similar limitations as that of claim 1 except that it is directed towards a system instead of a method.  The limitations of claim 16 are rejected under similar rationale as that of claim 1.  The combination of Whaley and Koorapati further disclose in Whaley “a storage system storing a plurality of objects each object including data and metadata, the metadata including an object ID and an ingest timestamp corresponding to a time that the data was ingested into a storage device remote from the storage system; and” [fig. 4 and 0058, 0017-0019, 0095-0098.  a storage system (fig. 3) storing a plurality of objects each object(0058, each commit record of uploaded data includes hmac; fig. 3, file/hmac )   including data (0058, data; fig. 3, file)and metadata(0058, hmac; 0019, hmac of a path associated with the data, a previous state of 
Allowable Subject Matter
Claims 2-7 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PHAM whose telephone number is (571)272-3924.  The examiner can normally be reached on M-F 11-730pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/MICHAEL PHAM/Primary Examiner, Art Unit 2167